FIRST EAGLE FUNDS First Eagle Gold Fund 1345 Avenue of the AmericasNew York, New York 10105800.334.2143 SUPPLEMENT DATED JANUARY 3, 2012TO PROSPECTUS DATED MARCH 1, 2011 This Supplement is intended to highlight certain changes to the Prospectus dated March 1, 2011. Please review these matters carefully. Portfolio Management  Gold Fund First Eagle Gold Fund (the Fund) is managed by Ms. Rachel Benepe along with Associate Portfolio Manager Mr. Chris Kwan. Ms. Benepe and Mr. Kwan have served as the Funds Portfolio Managers since February 2009 and June 2011, respectively. * The information in this Supplement modifies the First Eagle Funds Prospectus dated March 1, 2011. In particular, and without limitation, the information contained in this Supplement modifies (and if inconsistent, replaces) information contained in the section of the Prospectus entitled The Adviser.
